DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chang (US 2009/0247369).


    PNG
    media_image1.png
    862
    652
    media_image1.png
    Greyscale

Chang teaches regarding claim:

9. A exercise weight structure comprising: a core (514) formed from a particulate metallic material that is mixed with a binder material and molded to the shape of the exercise weight structure (as discussed in-depth in [0045], wherein the device of FIGs 10 and 11 is constructed of the same materials as the device 100 as per [0054]); a molded outer skin that is at least partially formed from the same material as the binder material (see outer skin 501 of [0055]; the skin is made of the composition of the inner core as best understood by paragraphs [0038], [0039], [0046], and [0055]); alternatively rubber 512 as per [0054] and [0045]; both capable of being made from a molding process, wherein the molded outer skin is bonded to the binder material of the inner core (as best understood this a result of the construction process of the claimed device).

10. The exercise structure of claim 9, wherein the particulate metallic material comprises reclaimed or waste material (See MPEP 2113 Product-by-Process Claims [R-08.2017] “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; the materials of Chang could be made or obtained by a recycling process).

11. The exercise structure of claim 9, wherein the binder material comprises a resin material (polyurethane as per [0045]; see skin 501 as discussed above).

12. The exercise structure of claim 11, wherein the resin binder comprises a polyurethane material (as discussed above).

13 The exercise structure of claim 9, wherein the molded outer skin is resilient (rubber 512; or rubber embodiment of skin 501).

14. The exercise structure of claim 9, wherein the molded outer skin further comprises a rubber or polyurethane material that is mixed with the binder material (wherein some resiliency is a property of iron; rubber extender oil is considered to be a second outer skin binder material as per [0045] and [0054].

15. The exercise structure of claim 14, wherein the rubber or polyurethane material comprises a waste material in particulate form (See MPEP 2113 Product-by-Process Claims [R-08.2017] “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; the materials of Chang could be made or obtained by a recycling process).

16. The exercise weight structure of claim 9 further comprising an annular body having opposed faces and a cutout extending between said opposed faces and the cutout receives a collar to permit mounting of the exercise weight structure on a shaft or bar (See FIGs 10 and 11 above and the cutout/donut shape; collar is considered to be the inner portion of 512 or 501 that would sleeve about a handle or bar; also see weight plate embodiment of Chang claim 1).

17. The exercise weight structure of claim 16, wherein the collar is formed from a material that is different to the molded outer skin (wherein the inner 512 could be made of a different material as the outer 512 as best understood).

18. The exercise weight structure of claim 16, wherein the collar is bonded to the annular body of the exercise weight structure (as seen in FIGs 10 and 11 and discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784